 TRUCK DRIVERS LOCAL NO. 696, IBTCWH23Truck Drivers Local No.696, affiliated with the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of AmericaandFreeto Construction Co., Inc., Charg-ing Party and Topeka Sand,Gravel & Concrete ProducersAssociation;Hankamer Ready Mix Concrete Co., Inc.; VictorySand and Stone Company;River Sand Company; The Con-sumers Sand Company;and Kansas Sand Company, Partiesto the Contract.Cm,?eNo. 17-CE-4.October 200, 1964DECISION AND ORDEROn March 11, 1964, Trial Examiner Sidney D. Goldberg issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had not engaged in unfair labor practices as alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and the Respondent filed exceptionsto the Trial Examiner's Decision and supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations.'[The Board dismissed the complaint.]IThe Board's decisions inTruck Drivers & HelpersLocalUnion No.728,InternationalBrotherhood of Teamsters,et at.(Brown Transport Corp.),140 NLRB 1436, andTruckDrivers Union Local No. 413, International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,et at.(The PattonWarehouse,Inc.),140 NLRB 1474,upon which the Trial Examiner relied in holding the picket line clause here illegal, weresubsequently not fully affirmed on review by the Court of Appeals for the District ofColumbia(Truck Drivers Locals 418 and 728,Teamsters v. N.L.R.B.,334 F. 2d 539).That court agreed, however, that a broad picket line clause is violative of Section 8(e)to the extent that it applies to secondary picket lines.The Trial Examiner has explicitlypointed out the possible application of the instant clause to such secondary situations byhis citationof theBoard's later decision inTeamsters,Chauffeurs,Warehousemen andHelpers UnionLocal No. 386,International Brotherhood of Teamsters,etc.;Valley Em-ployers Assn.;et al.(California Association of Employers),145 NLRB 1475.Hence, evenunder the rule of the court of appeals' decision,the instant clause would be illegal insofaras it applies to secondary activity.To that extent at least, we find no reason to disturbthe Trial Examiner's ultimate finding that the clause here was illegal.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIn this proceeding under Section 10(b) of the National Labor Relations Act, asamended(29 U.S.C. Sections 151-168),the complaint'alleges that Respondent andTopeka Sand,Gravel & Concrete Producers Association(herein called the As-sociation),consisting of employers engaged in commerce,entered into and maintaineda contract between them which violated Section 8(e) of the Act.1Issued December 23, 1963, on a charge against the Respondent filed December 10, 1963.149 NLRB No. 3. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's answer admitted the basic facts alleged in the complaint 2 but deniedthat such facts constituted violation of any section of the Act.A hearing on the issue so presented was held on January 14, 1964, at Topeka,Kansas, before Trial Examiner Sidney D. Goldberg, at which all parties were rep-resented by counsel and afforded an opportunity to introduce evidence, cross-examinewitnesses, and argue the facts and applicable law.Briefs were filed by the GeneralCounsel and by counsel for Respondent.For the reasons set forth in detail below, I find that, while the contract clauseinvolved herein contravenes Section 8(e) of the Act, Respondent has not engagedin activities constituting an unfair labor practice within the meaning of that section.Upon the basis of the entire record in the case, I make the following:FINDINGS OF FACT1.THE EMPLOYERS INVOLVEDThe Charging Patty (herein called Freeto) is engaged in construction work andannually receives, from outside the State of Kansas, goods and materials valued inexcess of $50,000.The project involved in this case is a bridge being constructedin connection with Interstate Highway 70, a part of the Federal highway system.The Association consists of and bargains for certain employers engaged in supplyingmaterials for building and construction work. It is admitted that each of theseemployers, including Hankamer Ready Mix Concrete Co., Inc. (herein called Hank-amer), annually receives, from outside the State of Kansas, goods and materials valuedin excess of $50,000. I find that the Association, Freeto, and Hankamer are employersengaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONRespondent is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. FactsThe material facts are not disputed.Freeto, as stated, is engaged in constructinga bridge over the new Interstate Highway 70, near Topeka.When the job beganon September 18, 1963,3 it had at the site six employees under Job SuperintendentWillson.On either that day or the following day, Roy Gooden, an agent for the"Hoisting Engineers," 4 and James Glenn, conceded to be an agent of Respondent,visited the site and told Willson that their unions wanted contracts covering Freetoemployees before work could begin.Willson answered that he could do nothing forthem but he called Freeto's company superintendent, William Noble, who came downand talked with them.On October 14 a picket line was established by the Engineers and some of Freeto'semployees refused to cross it.Concrete for the work was purchased by Freeto, in ready-mixed form, fromHankamer.Prior to the establishment of the picket line, the Hankamer driversoperated their trucks to the place designated by Freeto and poured the concrete whereitwas needed.After the picket line was established, Hankamer continued to supply Freeto withconcrete but Hankamer employees drove the mixer-trucks only as far as the entranceto the project-about a quarter of a mile from the actual construction-and parkedthem.Freeto's employees then drove the trucks to the contruction site, dumpedthe concrete where needed, and returned the trucks to the Hankamer drivers atthe gate.Hankamer testified that this method of operation was adopted after hehad conferred with his counsel and had been advised that such conduct was requiredby his contract with Respondent.2Denials of knowledge or information concerning allegations of commerce were with-drawn at the hearing and such allegations are, therefore,deemed admitted(BoardRules and Regulations,Series 8, as amended,Section 102 20;Chauffeurs, Teamsters andHelpers Local Union 316, International Brotherhood of Teamsters,etc. (The Bedford-Nugent Corp.),137 NLRB 573.)3 AlI dates,unless otherwise specified,are 1963.ALocalNo. 101,Hoisting and Portable Engineers,affiliatedwithInternational Union ofOperating Engineers,APr CIO.The word "holster" on page 12, line 12, of the transcript,is hereby amended to"agent." TRUCK DRIVERSLOCALNO. 696, IBTCWH25The picketline was removed,for reasonswhich do notappear in the record, "sometime" beforeJanuary 7, 1964.6B: Respondent's contractThe current contract between the Association and Respondent was entered intoJune 5, 1962, effective April 1, 1962, to March 31, 1965, and thereafter, unlessamended or terminated, from year to year. It bears the approval signatures of eachof the Association's members, including Hankamer.The contract which preceded itwas signed May 28, 1959, effective April 1, 1959, to March 31, 1962.Both contracts include the following provisions:ARTICLEV-Working Conditions- . . .5.Any provision in this Agree-ment that conflicts with any federal or state law, executive order, or regulationnow in existence or which is enacted during the term hereof, shall not be in effectduring the effective period of such law, executive order, or regulation.*****ARTICLEX-Strikes and Lockouts-TheUnion agrees that there shall beno strikes, work stoppages, slow down or picketing during the term of this Agree-ment, and the Employer agrees that there shall be no lockouts. It is understoodthat it shall not be a violation of this Agreement for a driver to refuse to cross anauthorized picket line.C. Contentions of the partiesThe General Counsel contends that article X of the current contract contravenesSection 8(e) of the Act.Respondent contends that article X does not contravene Section 8(e); that if itdoes, it is suspended by article V, and that, in any event, it cannot constitute an unfairlabor practice because, having been entered into more than 6 months prior to thefiling of the charge herein, and no steps to enforce it having been taken by Respondentto enforce it within that period, no finding of unfair labor practices can be predicatedthereon.D. Discussion and conclusions1.The contract provisionSection 8 (e) of the Act provides that:It shall be an unfair labor practice.to enter into any contract or agreement,express or implied, whereby . . . [an] employer.agrees to cease.doing business with any other person, and any [such] contract . . . shall beto such extent unenforceable and void . . . .Since it was clear that it was the intent of the Congress, in enacting Section 8(e),to close the "loopholes" in the 8(b) (4) provisions of the Taft-Hartley Act (61 Stat.136), the Board held, inAmalgamated Lithographers of America (Ind.) and LocalNo. 17, etc. (The Employing Lithographers, etc.),130 NLRB 985, that clauses castin the form of "employee protection" were implied agreements to cease doingbusiness and violated Section 8(e).Soon thereafter, typical "protection of rights"clauses in Teamster contracts were held by the Board similarly violative of Sec-tion 8(e).6InTruck Drivers Union Local No. 413, etc. (The Patton Warehouse, Inc.)140NLRB 1474, andTruck Drivers & Helpers Local Union No. 728(BtiownTransportCorp.),140 NLRB 1436, the Board, having considered several forms of "protec-tion of rights" clause including a picket-line clause similar to that involved herein,held that such clauses are violative of Section 8(e) unless limited "(a) to protectedactivities engaged in by employees against their own employer and (b) to activitiesagainst another employer who has been struck by his own employees, where thestrike has been ratified or approved by their representative whom the employer isrequired to recognize under the Act." 'lThe Board's recent decision inLocal 559, International Brotherhood of Team-sters, etc. (Anapolsky & Son, Inc.),145 NLRB 722, held violative of Section 8(e)a picket-line clause in the following terms: "It shall not constitute a breach of this5On that date an injunctive order wasissuedby the U.S. district court.9 Local 294,InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of America (Van Transport Lines),131 NLRB 242 ;Mary Feifer, d/b/a AmericanFeed Company,133 NLRB 214.7 140 NLRB 1474, 1481. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement for any employee or union member covered herein to refuse to crossthe picket line."Comparison of this provision with the final sentence in article Xof the contract herein discloses that these sections are, exceptfor the word "au-thorized"inRespondent'scontract,substantially the same.Apparently mindfulof the Board'sAnapolskydecision,Respondent here argues,inter alia,that the addi-tion of this word "authorized"brings its contract clause within the area of permis-sibility described by the Board in thePattoncase.This argument must fail: inPattonthe Board set forth specific factual situations wherein refusals to performserviceswould be justifiable under either Section 8(b)(4) or othersections ofthe Act.Respondent's phrase "an authorized picket line" is by no means the equiv-alent of the Board's carefully limited picket line protections that may lawfully beembodiedin a bargainingcontract.The difficulty with phrases, such as this one,which include participial adjectives,is that they raise more questions than theyanswer.Here, obviously, the use of the word "authorized" instantly and inevitablysuggest the queries "authorized by whom?" "where?" "under what circumstances?"These are some of the questions which the Board answered in its exhaustivePattonandBrowndecisions and Respondent's picket line clause obviously falls far shortof the Board's requirements.InTeamsters,Chauffeurs,Warehousemen and Helpers Union Local No. 386,International Brotherhood of Teamsters, etc.; Valley Employers Assn., et al. (Cali-fornia Association of Employers),145 NLRB 1475, the Board had before it a con-tract clause more specific in its terms than ,the one herein involved.The provisionin pertinent part read as follows:No employee covered by this agreement shall be subject to disciplinary actionby the Employer for refusing to cross a picket line established and approvedby the UnionThe Unionagreesthat it will not approve a picketline unless such hasbeen duly sanctioned by the International Brotherhood ofTeamsters, Joint Council No. 38, or the Western Conference of Teamsters.The Trial Examiner pointed out that this language, although it could be interpretedas applicable to a primary picket line, could equally apply to one established at thepremisesof a secondary employer and, therefore, it violated Section 8(e) of theAct.The Board adopted this conclusion.8For the foregoing reasons, I conclude that article X of Respondent's contractwith the Association constitutes an agreement "to cease doing business" with otherpersons and that it contravenes Section 8(e) of the Act .99To the same effect are the following:Joint Council of Teamsters No.38,et at., ArdenFarms Co , etal.(CaliforniaAssociationof Employers),141 NLRB 341, holding violativeof Section 8(e) several clauses in the contract including one reading:ARprer.m 34 Protection of Rights-Section 1. It shall not be a violation of thisagreement and it shall not be cause for discharge or disciplinary action for any em-ployee to refuse to handle the products of or serve any individual, firm or corpora-tion while such Individual, firm or corporation is under lockout or is under a strikerecognizedby a Labor Council ofTeamstersNo. 38, by Local Union No. 381 or byJoint Council of Teamsters No. 38Southern California District CouncilofHodCarriers and Laborers and Gunite WorkersLocal No.345 et al.(Golding ((Jones, Inc.),144 NLRB 978, in which the contract pro-vision protecting work stoppages where jobs are "declared unfair by a Central LaborCouncil or by a Building and Construction Trades Council,and the work thereon is stoppedfor that reason"was held violative of Section 8(e).See also: Los AngelesMailers UnionNo. 9, I.T.U. (Hillbro Newspaper Printing Com-pany, Division of Hearst Publishing Company),135 NLRB 1132,enfd. 311 F. 2d 121(C.A.D.C.),In which the Board held violative of Section 5(e) a contract provision whichobligated the employer not to require employees to process work from shops in which an"authorized" strike was in progress9Respondent's brief is in error in stating that the Board's decision inDan McKinneyCo., 137 NLRB 649, approves the wording of a contract which gives protection to em-ployees who refuse to cross a "duly sanctioned picket line "At page 651, footnote 5, theBoard specifically points out that the complaint did not allege that this provision wasunlawful and that its validity was not In issue in the proceeding.No specific exceptionwas taken, however,to the Trial Examiner's consideration of the provision or his con-clusion that it was not violative of the ActThe Board, therefore, adopted this findingpro forma,but such adoption does not signify approval.(Hubbell v.General ElectricCo., 267 F. 2d 564, 568 (CA. 2, 1920).) TRUCK DRIVERS LOCAL NO. 696, IBTCWH272.The actsof RespondentSection 8(e) provides that it shall be an unfair labor practice"to enter into"any contractor agreementhaving characteristics proscribed by that section.TheBoard, however, has held-and the courts have agreed-that proper interpretation ofthe congressionalintent requires that, in addition to its formal execution, the takingof any stepsto enforcesuchagreementshould be regardedas an"entering into"thereofwhich violates the section .10To constitutean unfairlabor practice in violation of Section 8(e), however, theconduct which constitutes the "entering into" of the contract, whether in the formof its original executionor its revitalization by means of an effort to enforce it,must have occurred-asmustany conduct alleged to constitute an unfair laborpractice-within 6 months prior to thefilingof the charge or be barred by Sec-tion 10(b) of the Act.The contract involved in this proceeding was executed by the parties on June 5,1962, and the charge herein was filed December 10, 1963. The steps taken byHankamer,pursuant to the contract, occurred in October 1963, well within 6 monthsprior to thefilingof the charge.The charge, however, was filed against the Team-sters and the complaint issued upon that charge names the Teamsters as Respondent,alleging that: "Since June 5, 1962, and particularly since October 15, 1963, andthereafter, the Respondent has reaffirmed, maintained, and/or given effect to, thecontract provision quoted above' in subparagraph (a) hereof, and has continuedand iscontinuingto do so," and that Respondent thereby engaged in unfair laborpractices within themeaningof Section 8(e) of the Act.It becomes necessary, therefore, to search the record for evidence that the Re-spondent,duringthe 6 months prior to December 10, 1963, took any action whichcan be construed, under the standards of the Board, as "entering into"-the contract.Only two witnesses testified in this proceeding: Lloyd Willson, the job superintend-ent of Freeto, and A. J. Hankamer, president of Hankamer Ready-Mix ConcreteCo.In addition, evidence from Hankamer's superintendent, Leslie Orr, was takenfrom his pretrial affidavit plus five stipulated questions and answers.Willson testified to a joint visit to the project, in September 1963, by representa-tivesof Respondentand the Engineers, who both demanded contracts coveringFreeto's employees.He alsotestified that, on or about October 18, the Engineersset up a picket line at the jobsite and that some of Freeto's employees refused tocross it.He testified that ready-mix concrete was purchased for the job fromHankamer; that it was the practice, prior to-the picketing, for Hankamer's em-ployees to drive their trucks to the place where the concrete was needed and to dumpit; that after the picketing began, Hankamer's employees drove their trucks to thegate and dismounted; and that Freeto's men then drove the trucks to the actualconstructionsiteabout a quarter of a mile away, dumped the concrete whereneeded,and returned the trucks to Hankamer's employees at the gate.Hankamer, after testifying to his participation in the negotiation of the contractbetween Respondent and the Association, and signing it on behalf of his Company,stated that he had learned, through his superintendent, Orr, that the Freeto job wasbeing picketed.He also testified that he then had a discussion, in his attorney'soffice, with Superintendent Noble of Freeto and that he thereafter-continued to supplyFreeto with ready-mix concrete but instructed his superintendent to deliver the trucksto the gate and permit Freeto's employees to take them from there.Hankamerstated that he had made this arrangement because "the contract stated that theydidn't have to take it in and I didn't ask them to."He also stated that if he senta truck to a place where he could "have any trouble" and the mixer was tied up for45 minutes with a 45-minute mix in it, he could "lose the mixerand all."Hankamer also testified that during the summer of 1963 another construction site inTopeka had been picketed by the Laborers' Union and that he did not send his-driversthere because "they wouldn't cross the picket,lines, sothere was no use in sendingthem out"; that hemade anarrangement to furnish concrete to that job by permittinga contractor to pick up "batched" concrete at his plant but stopped after 1 daybecause Superintendent Orr told him that if he continued the practice the plant wouldbe picketed.m District No. 9, InternationalAssociationof Machinists,AFL-CIO (Greater St. LouisAutomotive Trimmers and Upholsterers Association,Inc.),134 NLRB 1354,enfd. 315F. 2d 33(C A D C ) ;Automotive,Petroleum&Allied Industries Employees Union, Local618, affiliated with International Brotherhood of Teamsters, etc (Greater St Louis Auto-motive Trimmers and Upholsterers Association,Inc ),134 NLRB 1363;Los AngelesMailers UnionNo. 9, I.T.U. (Hillbro Newspaper Printing Company,et al135 NLRB1132, enfd.311 F. 2d121 (C.A.D.C.) ;Dan McKinney Co.,137 NLRB 649 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn makinghis decisionnot toask his drivers to cross the picket line, Hankamertestifiedthat he talked with his attorney who told him that "that was the way it [thecontract]was drawn up and for me to live by it." He also specifically testifiedthat he did not at any time call the Union to ask them what the clause meant, and thatno representativeof the Teamsters came to him regarding action to be taken concern-ing the Freeto job.Orr, in his pretrial affidavit,disclosesonly that, when Hankamer instructed himto send two trucks out to the Freeto project, have them driven to "within a reasonabledistance of the jobsite and then to get out of the trucks," he gave the drivers ordersaccordingly and "told the job steward for Local 696 just what the Company was goingto do..He made no protest."The five questions and stipulated answers to themshow that Orr was not informed, by any representative of Respondent, thatHankamer's drivers would refuse to cross any picket line, nor was he advised, by anysuch representative, thatspecialarrangements should be made for delivery of concreteto Freeto.They also show that the concrete was delivered to Freeto at a designatedpoint away from the construction site and that Hankamer did not refuse to do businesswith Freeto. In answer to the question whether any Hankamer drivers refused tocross the picket line, Orr's answer was that none were asked to do so.No other testimony was offered by either the General Counsel or the ChargingParty."After carefully considering each of the foregoing items, I am unable to find any ofthem sufficient to justify a finding that Respondent took any steps with reference tothe contract, during the 6-month period prior to the filing of the charge herein, thatcould constitutean "enteringinto" it within the Board's standards.On this pointthe General Counsel, in his brief, states that "an agent of the Respondent both as-sented to, and acquiesced in Hankamer's implementation of the picket line clause."This conclusion is based upon Orr's statement that, after giving the drivers instructionsnot to cross the picketline atFreeto, he told the Respondent's steward "what theCompany was going to do" and that the steward "made no protest."I cannot find that the steward's failureto protest, in these circumstances, was suffi-cient activity by Respondent with respect to the contract to constitute. under theBoard's standards,an "enteringinto" it within 6 months prior to the filing of thecharge herein.Accordingly, although I have no doubt that article X of the contract betweenRespondent and the Association embodies a provision proscribed by Section 8(e)of the Act, the contract was entered into more than 6 months before the charge wasfiled and thereisnosubstantial evidence that Respondent herein "lived up to" theclause within that 6-month period. It follows, therefore, that the complaint hereinmust be dismissed.12Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Truck Drivers Local No. 696, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, is a labor organiza-tion within the meaning of Section 2(5) of the Act.2. Freeto Construction Co., Inc., Hankamer Ready-Mix Concrete Co, Inc., TonekaSand, Gravel & Concrete Producers Association, and its members are engaged incommerce within the meaning of Section 2(6) and (7) of the Act.3.Truck Drivers Local No. 696, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, has not engaged inunfair labor practices as alleged in the complaint.RECOMMENDED ORDERIt is recommended that the complaint herein be dismissed."At one point the General Counsel stated that the evidence would "reveal [that] abusiness agent for the Teamsters told Mr. Hankamer that the Teamsters would picket himifhe continued to batch trucks for the Dyle Construction Company "The complaint,however, is based upon activities involving Freeto; there was no actual proffer of anysuch evidence and the General Counsel's statement made no reference to the contractclause involved in this proceeding.As stated above, while Hankamer testified that Itwas through Superintendent Orr that he had been warned of picketing if he continued tosellconcrete toPyleat the plant, Orr makes no mention of the incident12Milk Drivers' Union,Local753, International Brotherhood of Teamsters, etc (PureMilkAssociation;at at),141 NLRB 1237;Retail Clerks Union Local 770; at at. (TheFrito Company),138 NLRB 244, 248.Cf. Dan McKinneyCo., 137 NLRB 649;Local 585of the Brotherhood of Painters, Decorators t Paper Hangers of America, AFL-CIO, at at.(Falstaff Brewing Corp ),144 NLRB 100.